        Case 1:17-cr-00243-SHS Document 440 Filed 04/09/19 Page 1 of 5
                                                                                USDCSDNY
                                                                                DOCUMENT
                                                                           1
                                                                                BLBCTRONl'.:AI.LY PILED
UNITED STATES DISTRICT COURT
                                                                           ·f   ooc #:
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - -                             X                    · DATE Fifim:          9/11/; 1
UNITED STATES OF AMERICA
                                                               CONSENT PRELIMINARY ORDER
            -    V .    -                                      OF FORFEITURE/
                                                               MONEY JUDGMENT
JACK KAVNER ,
    a/k/a " Bob Wiley ,"                                       S4 17 Cr. 243             (SHS)
    a/k/a " Phil Powers ,"

                                 Defendant .

                                                      X


            WHEREAS , on or about October 16 , 2017 , JACK KAVNER , a/k/a

" Bob Wiley ," a/k/a " Phil Powers ," (the " defendant " ) , among others ,

was charged in two counts of a three - count Superseding Indictment ,

S4 1 7 Cr . 2 4 3       ( SHS)     ( the " Indictment " ) , with conspiracy to commi t

wire    fraud ,        in    v i olation       of   Title       18 ,       United        States     Code ,

Section 1349            (Count       One) ,     and       conspiracy              to     commit     money

laundering ,           in   violation         of    Title       18 ,       United        States     Code ,

Section 1956 (h)            (Count Two) ;

                WHEREAS , the Indictment included a forfeiture allegation

 as to Count One , seeking forfeiture to the United States , pursuant

 to Title 18 , United States Code , Section 981 (a) (1) (C) and Title 28 ,

 United States Code , Section 2461(c) , of any and all property , real

 and   personal ,           that     constitutes          or    is     derived           from    proceeds

 traceable to the commission of the offense charged in Count One of

 the   Indictment ,          including but not limited to a                            sum of money in

 United    States           currency       representing              the        amount     of     proceeds
         Case 1:17-cr-00243-SHS Document 440 Filed 04/09/19 Page 2 of 5




traceable to the commission of the offense charged in Count One of

the Indictment ;

             WHEREAS, on or about June 22 ,                        2018 , the defendant pled

guilty to Count One of the Indictment , pursuant to a plea agreement

with the Government , wherein the defendant admitted the forfeiture

allegation with respect to Count One of the Indictment and agreed

to   forfeit ,        pursuant       to            Title    18 ,     United      States     Code ,

Section 981 (a) (1) (C)            and        Title        28 ,      United     States      Code ,

Section 246l(c) , a sum of money equal to $150 , 000 in United States

currency ,    representing the amount of proceeds traceable to the

commiss i on of the offense charged in Count One of the Indictment ;

              WHEREAS , the defendant consents to the entry of a money

judgment     in     the    amount    of       $150 , 000      in    United     States     currency

representing        the    amount        of    proceeds           traceable    to   the    offense

charged      in    Count     One    of        the     Indictment        that    the     defendant

personally obtained;

                  WHEREAS, the defendant admits that , as a result of acts

and/or omiss i ons of the defendant , the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

              IT IS HEREBY STIPULATED AND AGREED , by and between the

United    States      of America ,            by    its    attorney Geoffrey S .           Berman,
           Case 1:17-cr-00243-SHS Document 440 Filed 04/09/19 Page 3 of 5




United      States      Attorney ,     Assistant          United     States     Attorneys ,

Kiersten A . Fletcher , Benet J. Kearney , and Robert B. Sobelman , of

counsel , and the defendant, and his counsel , David A . Ruhnke , Esq .,

that :

               1.    As a result of the offense charged in Count One of

the      Indictment ,    to    which     the     defendant       pled    guilty ,   a   money

judgment in the amount of $150 , 000 in United States currency (the

"Money Judgment " ) ,         representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

defendant       personally       obtained ,       shall     be    entered     against     the

defendant .

               2.    Pursuant to Rule 32 . 2(b) (4) of the Federal Rules of

Criminal        Procedure,        this         Consent       Preliminary        Order      of

Forfeiture/Money         Judgment      is      final   as    to    the    defendant ,    JACK

KAVNER , and shall be deemed part of the sentence of the defendant ,

and shall be included in the judgment of conviction therewith .

               3.    All      payments      on   the   outstanding         money    judgment

shall be made by postal                money order ,        bank or certified check ,

made payable ,       in this instance , United States Customs and Border

Protection , and delivered by mail to the United States Attorney ' s

Office , Southern District of New York , Attn : Money Laundering and

Asset Forfeiture Unit, One St. Andrew ' s Plaza , New York, New York

10007 and shall indicate the defendant ' s name and case number
        Case 1:17-cr-00243-SHS Document 440 Filed 04/09/19 Page 4 of 5




            4.      United       States     Customs        and    Border    Protection is

authorized to deposit the payment on the Money Judgment in the

Treasury Assets Forfeiture Fund , and the United States shall have

clear title to such forfeited property .

            5.      Pursuant to 21 U. S . C . § 853(p) ,              the United States

is   authorized     to    seek    forfeiture          of   substitute      assets     of   the

defendant up to the uncollected amount of the Money Judgment .

            6.      Pursuant to Rule 32 . 2 (b) ( 3) of the Federal Rules of

Criminal    Procedure ,       the    United           States     Attorney ' s     Office    is

authorized to conduct any discovery needed to identify , locate or

dispose     of      forfeitable           property ,           including        depositions ,

interrogatories ,        requests     for       production       of   documents      and   the

issuance of subpoenas .

            7.      The Court shall retain jurisdiction to enforce this

Consent    Preliminary Order of             Forfeiture/Money Judgment ,               and to

amend it as necessary , pursuant to Rule 32 . 2 of the Federal Rules

of Criminal Procedure .

            8.      The     Clerk     of        the    Court      shall    forward      three

certified        copies     of      this        Consent        Preliminary         Order    of

Forfeiture/Money          Judgment    to    Assistant          United     States    Attorney

Alexander    J.    Wilson ,      Chief     of    the    Money     Laundering       and Asset

Forfeiture Unit , United States Attorney ' s Office , One St . Andrew ' s

Plaza, New York, New York 10007 .
        Case 1:17-cr-00243-SHS Document 440 Filed 04/09/19 Page 5 of 5




            9.   The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts , each of which will be deemed an original but all of

which together will constitute one and the same instrument .

AGREED AND CONSENTED TO :

GEOFFREY S . BERMAN
United States Attorney for the
Southern District of New York



By:
       &AL~
       BENET J . KEARNEY
       ROBERT B. SOBELMAN
                                                      ~/5/l
                                                      DATE
                                                            j

       Assistant United States Attorneys
       One St . Andrew ' s Plaza
       New York , NY 10007
       (212)637 - 2238/2260/2616

JACK        R




                                                      DATE



                 RUHNKE ,
       Attorney for Defendant
       Ruhnke & Barrett
       29 Broadway, Suite 1412
       New York , NY 10006

so
